DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Amendment filed on November 3, 2020 is acknowledged. 
Claims 1, 3, 5-7, 28-36 and 39-41 are pending, and are being examined on the merits.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the drawings and claims in the Amendment filed November 3, 2020.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-7, 28-36 and 39-41 are allowed. These claims are drawn to a method for 
analyzing nucleic acids. The method of claims 1, 3, 5-7, 28-36 and 39-41 contains the following steps: introducing into a reaction chamber a solution comprising nucleic acids, nucleotides, nucleic acid extending enzymes, and primers that bind to respective target nucleic acids at an annealing temperature range (RA), the reaction chamber including an array of nucleic acid probes at respective locations that hybridize to respective target nucleic acids at a hybridization temperature range (RH); cyclically controlling an operative temperature of the solution in accordance with a temperature profile, the cyclically controlling the operative temperature of the solution comprising: setting the solution to a first temperature within the hybridization H) at which only the probes are hybridized to the respective target nucleic acids; setting the solution to a second temperature within the annealing temperature range (RA) at which only the primers are bound to the respective target nucleic acids; and setting the solution to a third temperature at which extension of the primers is allowed, wherein the first temperature is higher than the second temperature, and at the second temperature, the probes are dissociated from the respective target nucleic acids, the third temperature is between the first temperature and the second temperature; and detecting probe binding to the target nucleic acids.
Therefore, these methods require the performance of a particular thermal cycling protocol, which includes a first temperature for probe hybridization, a second lower temperature for primer annealing, and a third temperature, between the first and second, for primer extension.

	The method of claims 28-36 contains the following steps: introducing a solution into a reaction chamber, the solution comprises nucleic acids, nucleotides, nucleic acid extending enzymes, and primers that bind to target nucleic acids,3Application No. 14/981,366Reply to Office Action dated February 18, 2020 and the reaction chamber includes an array of nucleic acid probes that hybridize to respective target nucleic acids and have a probe-target nucleic acid pair melting temperature (TMPROBE) of about 85°C; annealing the primers to the respective target nucleic acids at an annealing temperature (TA) within an annealing temperature range (RA); amplifying the target nucleic acids by cyclically controlling an operative temperature of the solution in accordance with a temperature profile; hybridizing the probes to the respective target nucleic acids at a hybridization temperature (TH) within a hybridization H), the hybridization temperature range (RH) is higher than, and does not overlap with the annealing temperature range (RA); and detecting probe binding to the target nucleic acids at the hybridization temperature (TH).
Therefore, these methods require the performance of a particular thermal cycling protocol, which includes annealing primers, amplifying target nucleic acids and hybridizing probes to target nucleic acids, where the be probe hybridization temperature range is higher than and does not overlap the primer annealing temperature range.
The prior art fails to teach or suggest a method comprising all of the required steps.
The following references constitute the closest prior art: Hassibi1 (WO 2008/014485 A2) and Nazarenko2 (US Patent No. 7,601,497). 
	Hassibi
Hassibi discloses introducing into an array a solution comprising nucleic acids, nucleotides, nucleic acid extending enzymes, and primers that bind to respective target nucleic acids at an annealing temperature range, the reaction chamber including an array of nucleic acid probes at respective locations that hybridize to respective target nucleic acids at a hybridization temperature range; cyclically controlling an operative temperature of the solution in accordance with a temperature profile, the cyclically controlling the operative temperature of the solution comprising: setting the solution to a first temperature within the hybridization temperature range; setting the solution to a second temperature within the annealing 
Hassibi differs from the instant claims at least in that Hassibi teaches a probe hybridization temperature range that is a lower temperature range than the annealing temperature range and the extension temperature. In addition, Hassibi does not teach an extension temperature between a hybridization temperature and an annealing temperature. Hassibi also does not teach probe hybridization temperature range that does not overlap the primer annealing temperature range.
Nazarenko
Nazarenko discloses a nucleic acid detection method in which target nucleic acids are detected by capturing the target nucleic acids to a solid support with attached oligonucleotide probes. Nazarenko also teaches an isothermal amplification protocol that includes primer annealing and extension. Finally, Nazarenko discloses a probe hybridization temperature that is higher than the primer annealing temperature. 
	Nazarenko differs from the instant claims at least in that Nazarenko does not teach a thermal cycling protocol, and hence does not teach an extension temperature between a hybridization temperature and an annealing temperature. Nazarenko also does not teach a probe hybridization temperature range that does not overlap the primer annealing temperature range.
	It would not have been obvious to modify the methods of Hassibi and Nazarenko, either separately or in combination, to arrive at the claimed invention, at least for the following reasons. First, there is no obvious rationale for separating the probe hybridization step from the 
	In view of the foregoing, claims 1, 3, 5-7, 28-36 and 39-41 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-7, 28-36 and 39-41 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hassibi was cited in the Information Disclosure Statement submitted December 28, 2015.
        2 Nazarenko was cited in the Notice of References Cited mailed February 18, 2020.